DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings received on 2/14/19 are acceptable.
Allowable Subject Matter
Claims 1-13, 39-44, 54 and 57 are allowed over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:

Claim 2 is allowed because the prior art of record fails to disclose or suggest a system controller including the limitation “wherein the first reference voltage is equal to a sum of the compensation voltage and the second reference voltage “ in addition to other limitations recited therein.

Claim 10 is allowed because the prior art of record fails to disclose or suggest a system controller including the limitation “wherein the compensation current generator is further configured to generate the compensation current so that an output voltage of the power converter is independent of an output current of the power coverer, the output voltage and the output current being related to a secondary winding of the power converter coupled to the primary winding“ in addition to other limitations recited therein.


Claim 54 is allowed because the prior art of record fails to disclose or suggest a method for regulating a power converter including the limitation “wherein the first reference voltage is equal to a sum of the compensation voltage and the second reference voltage“ in addition to other limitations recited therein.

Claim 57 is allowed because the prior art of record fails to disclose or suggest a method for regulating a power converter including the limitation “wherein the compensation current generator is further configured to generate the compensation current so that an output voltage of the power converter is independent of an output current of the power coverer, the output voltage and the output current being related to a secondary winding of the power converter coupled to the primary winding“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838